Citation Nr: 0714573	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-05 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran has unverified service from December 1973 to 
November 2003.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied entitlement to service 
connection for a bilateral knee disability.  The April 2002 
rating decision also denied entitlement to service connection 
for a bilateral wrist disability, a bilateral ankle 
disability, bilateral hearing loss and asbestos exposure.  
Service connection was granted for impingement syndrome of 
the left shoulder and a zero percent rating was assigned.  
The veteran filed a notice of disagreement as to these issues 
in October 2004.  A statement of the case was issued in 
December 2004.  However, the veteran only filed a substantive 
appeal for the issue of entitlement to service connection for 
a bilateral knee disability in February 2005.  This is the 
only issue that is before the Board for appellate review.  
See 38 C.F.R. § 20.200 (2006).  


FINDING OF FACT

There is no current diagnosis of a left or right knee 
disability.   


CONCLUSION OF LAW

Left and right knee disabilities were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Discussion

The veteran asserts that his current left and right knee 
disabilities were incurred in service.  There is evidence of 
a right knee injury in service and the veteran reported 
injuring his left knee in service.  Upon enlistment 
examination in December 1976, examination of the lower 
extremities was normal.  Service medical records show that in 
January 1982, the veteran injured his right knee after a 
twisting injury.  He reported having pain in the knee.  
Examination revealed full range of motion and mild edema.  
The assessment was lateral ligament strain.  Service medical 
records show that the veteran sought treatment for right knee 
pain in February, March, April and May 1982.  In February 
1982, the assessment was lateral ligament strain versus 
medial meniscus tear.  In March 1982, the right knee was 
reevaluated.  The assessment was anterior ligament strain.  
In April 1982, a splint for the right knee was prescribed for 
four weeks.  In May 1982, the splint was discontinued.  It 
was noted that the medial and lateral stability of the right 
knee was good.  There is no evidence of treatment of a left 
knee injury or a diagnosis of a left knee disability in the 
service medical records.  

Service medical records show that the service examination 
report dated in November 1992 notes that the veteran had LCL 
laxity of the right knee and the assessment was sprain of the 
right knee.  Physical examinations in July 1989, October 
1998, August 1996, and December 1997 indicate that 
examination of the lower extremities was normal.  The veteran 
reported "no" when asked if he had a "trick" or locked 
knee, or bone, joint, or other abnormality.  Separation 
examination in September 2003 indicates that examination of 
the lower extremities was normal.  A left or right knee 
disability was not diagnosed.  The veteran did not report any 
knee symptoms.    

There is no competent evidence of a current diagnosis of a 
left or right knee disability.  The veteran was afforded a VA 
examination in January 2004 to determine whether he had a 
current knee disability.  The veteran reported injuring his 
right and left knees in service.  He also reported that he 
did not have any problems with the knees at that time.  
Examination of the knees was unremarkable.  There was no 
point tenderness.  McMurray and Drawer signs were negative.  
There was no quadriceps wasting or effusion.  There was no 
point tenderness.  Range of motion of both knees was to 140 
degrees.  The diagnosis was status post bilateral knee 
strain.   

The Court of Appeals for Veterans Claims (Court) has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See also Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that 
service connection requires a showing of current disability).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

While there is evidence of a diagnosis of knee strain in 
service, the Board finds no proof of a current disability of 
the left or right knees.  Examination of the knees in January 
2004 was unremarkable.  Without competent evidence of a 
currently diagnosed disability, service connection cannot be 
awarded.  

The veteran's own implied assertions that he has a current 
disability of the left and right knees are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
evidence that the veteran has medical expertise and he has 
not submitted any medical evidence which supports his 
contentions. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for a left and right knee disability must 
be denied.  The Board considered the applicability of 
"benefit of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 U.S.C.A. § 5107(b).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the Federal Circuit stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in November 2003, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claim for service connection, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence that pertains to the claim to the RO.  The content 
of the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the appellant 's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
The veteran was not provided with notice of elements (4) and 
(5) (degree of disability and effective date).  However, as 
discussed in detail below, the preponderance of the evidence 
is against the claim, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  The 
VCAA imposes a duty upon VA to seek relevant treatment 
records in all cases.  38 C.F.R. § 3.159(c)(1)-(3).  All 
available service medical records were obtained.  Medical 
records from the H. Medical Center are associated with the 
claims folder.  There is no identified relevant evidence that 
has not been accounted for.  The veteran was afforded a VA 
examination in January 2004 to determine the nature and 
etiology of the claimed knee disabilities.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a left and right knee 
disability is not warranted and the appeal is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


